          Case 1:19-cv-10455-AJN Document 13 Filed 04/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                 4/17/2020



  Isaura Rivera,

                         Plaintiff,
                                                                     19-cv-10455 (AJN)
                   –v–
                                                                           ORDER
  William J Unger, et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

         In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial
pretrial conference in this case in person. By noon on April 20, 2020, counsel should submit a
joint letter indicating whether they can do without a conference altogether. If so, the Court will
adjourn the conference sine die, enter the proposed case management plan and scheduling order,
and refer the case to the Magistrate Judge for settlement. If not, the Court will hold the initial
pretrial conference by telephone, at 11:00 a.m. on April 21, 2020. If the conference is held, then
at start of the conference, the parties shall call into the Court’s dedicated conference line at (888)
363-4749, and enter Access Code 9196964, followed by the pound (#) key. Regardless of
whether the conference is held, counsel should review and comply with the Court’s Emergency
Individual Rules and Practices in Light of COVID-19, available at
https://www.nysd.uscourts.gov/hon-alison-j-nathan.



       SO ORDERED.


              17 2020
 Dated: April ____,
        New York, New York
                                                   ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge




                                                      1
